SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549-1004 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 31, 2012 Date of Report (Date of earliest event reported) GERMAN AMERICAN BANCORP, INC. (Exact name of registrant as specified in its charter) Indiana 001-15877 35-1547518 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 711 Main Street Box 810 Jasper, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(812) 482-1314 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On January 31, 2012, German American Bancorp, Inc. (the "Company" or "German American"), issued a press release announcing its results for the quarter and twelve-month periods ended December 31, 2011, and making other disclosures. The press release (including the accompanying unaudited consolidated financial statements as of and for the quarter and twelve-month periods ended December 31, 2011, and other financial data) is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information incorporated by reference herein from Exhibit 99.1 shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 8.01.Other Events. As announced in the press release that is furnished as Exhibit 99.1 to this report, the Company's Board of Directors has declared a cash dividend of $0.14 per share which will be payable on February 20, 2012 to shareholders of record as of February 10, 2012. Item 9.01. Financial Statements, Pro Forma Financial Information and Exhibits. Exhibits Press release dated January 31, 2012.This exhibit shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GERMAN AMERICAN BANCORP, INC. By:/s/ Mark A. Schroeder Mark A. Schroeder, Chairman of the Board and Chief Executive Officer Dated:February2, 2012
